Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach the limitations of two or more of the first plurality of independent power posts within a standard cell of one or more standard cells: being routed in a direction substantially parallel with metal gates of transistors within the standard cell, having at least one end not routed to a boundary edge of the standard cell, and provides a power connection to a transistor within a standard cell of the one or more standard cells; two or more of the second plurality of independent power posts: being routed in a direction substantially parallel with metal gates of transistors, has a length less than a height of the standard cell, the height being a dimension of the standard cell in a direction substantially parallel with metal gates of transistors; two or more of the plurality of independent power straps: having at least one end not routed to a boundary edge of the standard cell and connecting one of the first plurality of independent power posts to one of the second plurality of independent power posts, and wherein at least one power post or one power strap of the two or more of the first plurality of independent power posts, of the two or more of the second plurality of independent power posts, and of the two or more of the plurality of independent power straps has no power connection between itself and another .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 
15 January 2022




/ARIC LIN/Examiner, Art Unit 2851     




/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851